DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “300” designating the spinning mechanism (para. 0051, line 1, et al.).  
The drawings are objected to because in Fig. 3, a lead line has been omitted for reference character “309A”; and in Fig. 4, it appears that reference character “200” pointing to the pull handle of the spinner should read --141-- (consistent with Figs. 1A-B and para. 0044).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application (see para. 0047). The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities:
In para. 0009, line 2, “of Claim 1” should be deleted.
In para. 0014, line 2, “of Claims 7 to 11” should be deleted.
In para. 0052, line 2, it appears that “span” should read --spun--.
In para. 0052, line 4, it appears that “on which it a user span it” should read --on which a user spun it--.
In para. 0060, line 1, “span” should read --spun--.
In para. 0062, line 3, it appears that “sided” should read --slid--.
Paragraphs 0064-0065 appear to describe some invention other than what is shown and described in the drawings and the rest of the specification and claims. There . 
Appropriate correction is required.
Claim Objections
Claims 18-20 are objected to because of the following informalities: 
In claim 18, line 1, “slide” should read --slides--.
In claim 19, line 1, “slide” should read --slides--, and the semi-colon after “value” in line 2 should be deleted.
In claim 20, “extra turn” should read --an extra turn--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-8 and 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7 and 13 each contain the trademark/trade name VELCRO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b). See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or 
Claim 8 recites the limitation “the structure” in line 1. There is insufficient antecedent basis for this limitation in claim 1, from which claim 8 depends. For the purpose of examination, claim 8 will be interpreted as depending from claim 2, which provides antecedent basis for the structure.
Regarding claim 13, the limitation “said surface” renders the claim indefinite, because it is unclear whether this refers to the surface on which the spinner spins, as recited in claim 1, line 1, and claim 10, line 4; or to the matching surface of the tokens recited in claim 12. For the purpose of examination, “said surface” in claim 13 will be interpreted in view of Applicant’s disclosure to mean --said matching surface--.
Regarding claim 14, the phrase "or the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Regarding claim 15, the term “wild looking” in line 2 is subjective (i.e., depending on what looks wild to a particular user), such that the scope of the term is unclear. In addition, the term “cartoon” (singular) in a list of plural nouns describing plural figures is unclear. It is unclear whether “cartoon, animals” should read --cartoons, animals-- or --cartoon animals--.
claim 16, the limitation “users selected from the group consisting of: a user, at least one opponent, and a combination thereof” in lines 1-2 is unclear, because this phrase would appear to encompass either a user, or at least one opponent, or a combination of a user and at least one opponent, but the method steps of claim 16 appear to require both a user (in lines 4-5) and at least one opponent (lines 6-7). It is unclear in what sense the users could include only a user or only at least one opponent (as would be encompassed by the language of lines 1-2) and still perform the method steps as claimed. In addition, the use of the term “users” to refer broadly to a user and an opponent, and the term “user” to refer narrowly to only one of those two “users” (in distinction from an opponent) is confusing, since it is unclear whether each subsequent reference to a user refers broadly to one of the users (i.e., either the “user” or the opponent) or specifically to the user (not the opponent). The examiner notes that these issues could be overcome by replacing “users selected from the group consisting of: a user, at least one opponent, and a combination thereof” with --players including a user and at least one opponent--. 
Further regarding claim 16, there is insufficient antecedent basis for “the string” (claim 16, line 8) in the claims from which claim 16 depends. The examiner notes that this issue could be overcome by replacing “the” with --a--. Additionally, it is unclear whether “tokens” in line 11 refers to the previously recited plurality of tokens; and the singular terms “the token” in line 11 and “the connector” in line 12 are unclear, since a plurality of tokens and connectors have been previously recited in the claims. The examiner notes that these issues could be overcome by replacing “sliding tokens on the surface toward the tentacles in order for the token to be the tokens on the surface toward the tentacles in order for the tokens to be caught by the connectors--. 
Regarding claim 17, the limitation “wherein a user takes turn in spinning the spinner, and a winning user is a user who accumulates a highest sum …” is unclear in view of the different scope of the term “users” and “user” in claim 16, as discussed above. It is unclear whether “a user” refers generally to either the user or the at least one opponent, or specifically to the user in distinction from the opponent. In addition, it is unclear in what sense a single user “takes turn” (since taking turns would ordinarily be understood to require more than one user). If claim 16 were amended as suggested by the examiner above (i.e., to use the term “players” rather than “users” as the broad term encompassing both the user and the at least one opponent), then the issues in claim 17 could be overcome by replacing “a user takes turn in spinning the spinner, and wherein a winning user is a user” with --the players take turns in spinning the spinner, and wherein a winning player is the player--. 
Regarding claim 18, the singular term “connector” in line 2 is unclear, since a plurality of connectors have been previously recited in the claims (i.e., one for each of the plurality of tentacles). The examiner notes that this rejection could be overcome by replacing “connector” with --connectors--.
The examiner notes that the claim language suggested by the examiner above is constructively suggested in the interest of advancing prosecution as one example of language that would overcome the rejections under 35 USC 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stubenfoll (US Patent Pub. 2016/0089613, hereinafter Stubenfoll).
Regarding claim 1, Stubenfoll discloses a spinner (mechanical spinning robot toy 10, Figs. 1-5) adapted to spin on a surface (para. 0033 the spinner (10) comprising: a spinning mechanism (including motor 34, Figs. 3-4, para. 0035; or string or pull cord, para. 0011); a plurality of tentacles (appendages 16, para. 0034), each having one end associated with the spinning mechanism (via attachment to body 30) and a free end provided with a connector (gripping hands 18, for connection to accessories such as weapon 90, Fig. 9; para. 0042); and a flywheel (weighted spinning portion 78, para. 0037) having a tip (tip of convex portion 80, most clearly shown in Fig. 10), wherein the flywheel (78) is connected to the spinning mechanism (34, via axle 50, Figs. 3-4) on an opposite side of the tip (80); wherein activating the spinning mechanism (34) causes the spinner (10) to spin on the tip (of convex portion 80) that is in contact with the surface (para. 0041) and the plurality of tentacles (16) are slightly elevated above the surface (as shown in Figs. 1 and 10). The examiner notes that the term “tentacle” is interpreted in view of Applicant’s disclosure to mean “something resembling a tentacle” th Edition, definition 3). The appendages (16) of Stubenfoll are elongated extensions for grasping and are reasonably considered to read on the tentacles as claimed.
Regarding claim 2, Stubenfoll further discloses the spinning mechanism (34, Figs. 3-4) is encapsulated within a structure (body portion 30; para. 0034-0035).
Regarding claim 3, Stubenfoll further discloses the spinning mechanism is activated by a string (para. 0011, “the robot may be driven by a battery operated motor … while also capable of being driven by a string”).
Regarding claim 8, Stubenfoll further discloses the structure (body portion 30, Fig. 1) has a form factor of a figure of a robot (para. 0033) which is considered to read on any humanoid figure including a monster, a superhero, and/or an imaginary figure.
Regarding claim 9, Stubenfoll further discloses the connector (gripping hand 18, Fig. 1) is configured to connect to a corresponding surface of a token (e.g., to corresponding elongated surface of weapon 90). The term “token” is broadly interpreted in view of Applicant’s disclosure to mean “a symbol or visible representation of something” (Collins English Dictionary, definition 2), since Applicant has disclosed that the token may be a disc, a ball, a pawn, an animal, a doll, a book, a smartphone, or any geometric shape (para. 0045-0046). The toy weapon (90) of Stubenfoll is a visible representation of a weapon and is therefore considered to be a token as claimed.
Regarding claim 10, Stubenfoll discloses a game (Fig. 9; para. 0041-0042) comprising at least one spinner (10) as discussed above for claim 1; and a plurality of tokens (para. 0042, “weapons”; see weapon 90 in Fig. 9) adapted to be connected by the connector (18). The In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Stubenfoll discloses each and every structural feature of the apparatus as claimed, as discussed above. The claim recites no distinguishing structural features of either the tentacles or the tokens for performing this function. Moreover, Stubenfoll is understood to be inherently capable of meeting the functional limitation because the lower end of the token/weapon (90) of Stubenfoll extends under the tentacles/appendages (16) and toward the surface on which the spinner (10) is spinning, as shown in Fig. 9; thus, the lower end of the token/weapon (90) is inherently capable of sliding on the surface while being connected as shown in Fig. 9 when the spinner spins (e.g., when the spinner tilts while spinning). (The examiner notes that the functional limitation broadly describes the tokens as adapted to “be connected” while sliding. The broadest reasonable interpretation of this limitation in light of Applicant’s disclosure would encompass tokens that are connected while sliding, including those that become connected prior to sliding and remain connected while sliding, as discussed 
Regarding claim 12, Stubenfoll further discloses a portion of the tokens (90, Fig. 9) comprises a matching surface (elongated surface of weapon 90 which matches the shape of an aperture in the gripping hand 18) that is configured to be attached to the connector (18). 
Regarding claim 14, limitations with respect to “a value” of a token do not appear to place any structural limitation on the tokens, but instead describe an intended use of the tokens (e.g., mentally associating a value with the tokens by a user during play). With respect to the statements of intended use, the examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Stubenfoll teaches each and every structural limitation of the tokens, as discussed above for claim 10, and is inherently capable of use as claimed, for example, by a user mentally associating a positive or negative numeric value with the tokens.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stubenfoll in view of Takahashi (US Patent No. 10,525,367, hereinafter Takahashi).
Regarding claim 4, Stubenfoll teaches the claimed invention substantially as claimed, as set forth above for claim 1. Stubenfoll does not explicitly teach that the flywheel is configured to be replaced with a flywheel having different properties. However, in the art of spinning tops, Takahashi teaches that it is known to configure a flywheel (weighted rotating outer circumference section 120, Fig. 1) to be replaced with a flywheel having different properties (col. 16, lines 50-57, i.e., a different size and weight; see col. 7, line 67-col. 8, line 2, describing assembly and disassembly), which results in different sustaining spinning speed and duration (col. 16, lines 54-57, “kinetic energy of the top is maximized … so that the rotation speed is maximized”), in order to customize the spinning top according to the preferences of a user (col. 16, line 54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stubenfoll by configuring the flywheel to be replaced with a flywheel having different properties, as taught by Takahashi, in order to customize the spinner according to the preferences of a user.
Regarding claim 6, Stubenfoll teaches the claimed invention substantially as claimed, as set forth above for claim 1. Stubenfoll does not explicitly teach the tip is replaceable for adjusting the spinner to different surfaces. However, in the art of spinning tops, Takahashi teaches that it is known to configure a tip (116, Fig. 1) to be replaceable for adjusting the spinning top to different surfaces (Fig. 5, col. 13, lines 30-52; for clarity, the examiner notes that Takahashi’s reference to “Fig. 4” in col. 13, line 30, appears in context to refer to Fig. 5; see col. 7, line 67-col. 8, line 2, describing assembly and disassembly). Therefore, it would have been .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stubenfoll in view of Brookson, Jr. et al. (US Patent No. 3,879,887, hereinafter Brookson).
Regarding claim 5, Stubenfoll teaches the claimed invention substantially as claimed, as set forth above for claim 1. Stubenfoll does not teach a ratchet. However, in the art of spinning tops, Brookson teaches a ratchet (repeatable pull drive mechanism with ratchet gear 45, Fig. 5; col. 3, line 1-col. 4, line 2) configured to allow a string (cord 27) to be pulled a plurality of times so as to increase spinning speed and duration (col. 3, line 66-col. 4, line 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stubenfoll by including a ratchet as taught by Brookson, so that greater total energy can be applied to the spinner by several pulls of the string to get the speed of the spinner to a desired level (Brookson, col. 1, lines 35-38). 
Claims 7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stubenfoll in view of de la Torre (US Patent Pub. 2008/0026670, hereinafter de la Torre).
Regarding claim 7, Stubenfoll teaches the claimed invention substantially as claimed, as set forth above for claim 1. Stubenfoll does not teach the connector is ferromagnetic material, a magnet, VELCRO/hook-and-loop fabric, or combinations thereof. However, in the art of toy figures, to solve the problem of removably connecting an associated object to a free end of an appendage of a toy figure, de la Torre teaches a connector (78, Fig. 2) which may be a magnet or a hook-and-loop fabric (para. 0020; para. 0043). Therefore, it would have been obvious to 
Regarding claim 11, Stubenfoll teaches the claimed invention substantially as claimed, as set forth above for claim 10. Stubenfoll does not teach at least one of the tokens or a portion of the tokens is made of either a magnet or a ferromagnetic material. However, in the art of toy figures, to solve the problem of removably connecting associated objects to a free end of an appendage of a toy figure, de la Torre teaches (Fig. 6) making a portion of the associated objects (swords 48, 50, 52) a magnet (70, 72, 74; para. 0043, for coupling to magnet 78 at the free end of the appendage of the toy figure). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stubenfoll by making a portion of the tokens/weapons (as well as the connector) a magnet as taught by de la Torre, since this involves the simple substitution of one known connection mechanism for removably connecting objects to an appendage of a toy figure for another known connection mechanism for removably connecting objects to an appendage of a toy figure, to yield predictable results.
Regarding claim 13, Stubenfoll teaches the claimed invention substantially as claimed, as set forth above for claim 12. Stubenfoll does not teach the matching surface of the weapon (90, Fig. 9) is made of an opposing VELCRO/hook-and-loop fabric. (See note on claim interpretation in the rejection of claim 13 under 35 USC 112(b) above.) However, in the art of .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stubenfoll.
Regarding claim 15, Stubenfoll teaches the claimed invention substantially as claimed, as set forth above for claim 10. Stubenfoll is silent with respect to graphical decorations on the tokens. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide any desired graphical decoration on the tokens of Stubenfoll, including wild looking creatures, cartoon animals, emojis, or superheroes, in order to enhance the aesthetic appearance of the tokens, since the court has found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP 2144.04.I.
Allowable Subject Matter
Claims 16-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stotler (US Patent No. 1,257,045) and Kobayashi (US Patent No. 4,802,668) each disclose a game comprising a spinning member having an appendage with a magnet at a free end for catching ferromagnetic tokens.
Dixon (US Patent No. 3,316,672) discloses a spinner comprising a plurality of appendages each having a connecter on a free end for connecting to a ball which travels over a supporting surface while the spinner spins.
Dufort et al. (WO 2006/087527 A2) discloses a spinner comprising a plurality of magnetic connectors. 
Norris (US Patent No. 3,425,694) a method of playing a game including sliding magnetic discs under magnetic connectors to be caught by the connectors.
Raimondi (US Patent No. 1,783,627), Sutherland (US Patent No. 2,879,066), Liu (US patent No. 6,520,827), Winslow et al. (US Patent No. 6,530,817), and Elliott (US Patent No. 7,740,518) each disclose a spinner comprising a plurality of appendages and are cited here as representative of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 16, 2022/